Citation Nr: 0114455	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-06 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

3.  Entitlement to service connection for premenstrual 
syndrome (PMS).

4.  Entitlement to an increased (compensable) rating for 
hallux valgus.

5.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for fibrocystic breast 
disease, status post right breast lumpectomy with residual 
tender scar, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for major depression 
with secondary cognitive inefficiencies, somatization, 
chronic headaches, and insomnia, with chronic fatigue 
syndrome features, currently evaluated as 30 percent 
disabling.

8.  Entitlement to an increased rating for fibromyalgia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
the benefits enumerated above.  The veteran filed a timely 
appeal to these adverse determinations.





REMAND

In reviewing the record, the Board observes that the veteran 
has recently submitted additional evidence in support of her 
claims, consisting of a statement in which she indicated that 
she is still on disability, and that she "was supposed to go 
back to work a month ago but the Doctor had to extend my 
disability due to my medical conditions."  The Board further 
notes that this evidence was received in April 2001, within 
90 days following the mailing of notice to the appellant that 
her appeal had been certified and transferred to the Board.  
Pursuant to 38 C.F.R. § 20.1304 (2000), additional evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC), unless the benefit or benefits sought on appeal 
may be allowed without such referral, or the veteran 
expressly waives his or her procedural right to such referral 
either in writing or in the record of the hearing on appeal.  
The record, including the transcript of the veteran's 
February 2001 hearing before the undersigned Board Member, 
does not reflect that this additional evidence has been 
considered by the RO, or that waiver of such consideration 
has been requested.  While the veteran did submit a waiver 
with the evidence she submitted at the time of this February 
2001 hearing, thus indicating that she and her representative 
were aware of the need to submit such a waiver, no such 
waiver accompanied her April 2001 statement.  Therefore, the 
veteran's claim must be remanded to the RO for review of the 
additional evidence, and preparation and issuance of an SSOC. 

In addition, the Board notes that the veteran's April 2001 
statement that she was scheduled to return to work a month 
earlier, but that her doctor had extended her disability due 
to her medical conditions, clearly implies that she was 
examined by her doctor sometime just prior to the date of her 
scheduled return to work, i.e., sometime in March 2001.  
However, the most recent medical evidence of record is dated 
in January 2001, consisting of medical statements by three 
private physicians.  Therefore, a remand to clarify which 
doctor the veteran was referring to, and to procure the most 
recent records from that physician, is required in order to 
assist the veteran in developing her claim, particularly in 
light of the enhanced duty to assist provisions of the newly-
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that she provide the names of any 
medical professionals who have provided 
treatment to her since January 2001, 
particularly the doctor who reportedly 
determined that her medical disability 
should be extended "indefinitely" 
beyond March 2001.  After obtaining any 
necessary authorizations, the RO should 
contact this medical professional(s) and 
request copies of all treatment records 
created by him or her since January 2001.  
Any such records received should be 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to the benefits enumerated 
above, with due consideration given to 
the new evidence submitted by the veteran 
in April 2001.  If any determination 
remains adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




